Gray, C. J.
By the well settled practice, two persons sued together in tort, who sever in their answers, although they appear by the same attorney, are to be treated as separate parties, and each of them, if he prevails, is entitled to separate costs, except for money paid out for expenses by the two jointly. Gen. Sts. c. 156, § 1. Mason v. Waite, 1 Pick. 452. Fales v. Stone, 9 Met. 316. George v. Reed, 104 Mass. 366. Upton v. Pratt, 106 Mass. 344. And the defendants, having prevailed upon this appeal, are entitled also to the costs thereof. Gen. Sts. o. 156, § 26. New Haven Northampton Co. v. Northampton, 102 Mass. 116, 126.

Taxation affirmed, with costs of appeal.